UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4961


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MANTEL DELANCE MUBDI,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:08-cr-00051-RLV-DCK-1)


Submitted:   September 11, 2014          Decided:   September 15, 2014


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Anne M. Tompkins, United States Attorney, Melissa L.
Rikard, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mantel    Delance    Mubdi    appeals      the   195-month       sentence

imposed by the district court following remand by this court for

resentencing in light of Alleyne v. United States, 133 S. Ct.

133 (2013).       On appeal, Mubdi contends that his sentence is

substantively unreasonable and that the district court erred in

increasing the statutory mandatory minimum sentence on his drug

convictions based on the fact of a prior conviction.                       Finding no

error, we affirm.

            Mubdi     first      contends        that        his      sentence     is

substantively unreasonable because of the unwarranted sentencing

disparity resulting from the crack-to-powder ratio established

by   the   Fair     Sentencing    Act     of    2010.         In     reviewing    the

substantive reasonableness of a sentence, we must “take into

account    the   totality   of   the     circumstances.”            Gall   v.   United

States, 552 U.S. 38, 51 (2007).                 If the sentence imposed is

within the appropriate Sentencing Guidelines range, “we apply a

presumption of reasonableness.”              United States v. Weon, 722 F.3d

583, 590 (4th Cir. 2013).         The presumption may be rebutted by a

showing “that the sentence is unreasonable when measured against

the [18 U.S.C.] § 3553(a) [(2012)] factors.”                       United States v.

Montes-Pineda,      445   F.3d   375,     379   (4th    Cir.       2006)    (internal

quotation marks omitted).



                                         2
               In considering the totality of the circumstances, we

conclude        that   Mubdi      has        not       rebutted       the     presumption       of

reasonableness         accorded         to     his       within-Guidelines             sentence.

Thus,    the     district      court         did       not    abuse     its    discretion       in

declining to vary downward from the Sentencing Guidelines and

choosing to impose a within-Guidelines sentence.                                     See United

States     v.    Lynn,     592    F.3d        572,       576,     578       (4th     Cir.     2010)

(providing standard of review); see also Gall, 552 U.S. at 46,

51.

               Next, Mubdi contends that the district court erred in

increasing the statutory mandatory minimum sentence on his drug

convictions based on the fact of a prior conviction.                                    As Mubdi

concedes, however, this claim is foreclosed by Almendarez-Torres

v.    United     States,    523    U.S.       224,       228-35    (1998).           See     United

States v. McDowell, 745 F.3d 115, 124 (4th Cir. 2014) (stating

that “Almendarez-Torres remains good law”), petition for cert.

filed, __ U.S.L.W. __ (June 16, 2014) (No. 13-10640).

               Accordingly,       we    affirm          the    district       court’s       amended

judgment.        We dispense with oral argument because the facts and

legal    contentions       are    adequately             presented       in    the     materials

before   this      court   and     argument            would    not    aid     the    decisional

process.

                                                                                        AFFIRMED



                                                   3